Case 2:21-cv-00195-KM-ESK Document 1-3 Filed 01/06/21 Page 1 of 9 PagelD: 8

EXHIBIT A
Case 2:21-cv-00195-KM-ESK Document 1-3 Filed 01/06/21 Page 2 of 9 PagelD: 9

Michael Goldstein, Esq.
Attorney ID No.: 025182008

60 Evergreen P1., Ste. 502 | 7. - ?)

East Orange, New Jersey 07018

GOLDSTEIN & GOLDSTEIN, LLP ¥

 

(973) 675-8277 U oO
Attorneys for Plaintiff(s) | O we
IRENE KYEDREBEOGO, SUPERIOR COURT OF NEW JERSEY
LAW DIVISION: ESSEX COUNTY
Plaintiff(s), Docket No.: ESX-L-7984-20
vs. Civil Action
AMAZON.COM, INC., NEXT ERA SUMMONS

ENERGY RESOURCES, JOHN DOE NOS.
1-10 and XYZ CORP. NOS. 1-10,

Defendant(s).

ee

 

FROM THE STATE OF NEW JERSEY
TO THE DEFENDANT(S) NAMED ABOVE: NEXT ERA ENERGY RESOURCES

The plaintiff, named above, has filed a lawsuit against you in the Superior Court of New
Jersey. The complaint attached to this summons states the basis for this lawsuit. If you dispute this
complaint, you or your attorney must file a written answer or motion and proof of service with the
deputy clerk of the Superior Court in the county listed above within 35 days from the date you
received this summons, not counting the date you received it. (A directory of the addresses of each
deputy clerk of the Superior Court is available in the Civil Division Management Office in the
county listed above and online at http://www.judiciary.state.nj.us/pro
se/10153_deptyclerklawref.pdf.) If the complaint is one in foreclosure, then you must file your
written answer or motion and proof of service with the Clerk of the Superior Court, Hughes Justice
Complex, P.O. Box 971, Trenton, NJ 08625-0971. A filing fee payable to the Treasurer, State of
New Jersey and a completed Case Information Statement (available from the deputy clerk of the
Superior Court) must accompany your answer or motion when it is filed. You must also send a
copy of your answer or motion to plaintiff's attorney whose name and address appear above, or to
plaintiff, if no attorney is named above. A telephone call will not protect your rights; you must file
and serve a written answer or motion (with fee of $175.00 and completed Case Information
Statement) if you want the court to hear your defense,

If you do not file and serve a written answer or motion within 35 days, the court may enter a
judgment against you for the relief plaintiff demands, plus interest and costs of suit. If judgment
is entered against you, the Sheriff may seize your money, wages or property to pay all or part of
the judgment. If you cannot afford an attorney, you may call the Legal Services office in the county
where you live or the Legal Services of New Jersey Statewide Hotline at 1-888-LSNJ-LAW (1-
888-576-5529).
Case 2:21-cv-00195-KM-ESK Document 1-3 Filed 01/06/21 Page 3 of 9 PagelD: 10

If you do not have an attorney and are not eligible for free legal assistance, you may obtain a
referral to an attorney by calling one of the Lawyer Referral Services. A directory with contact
information for local Legal Services Offices and Lawyer Referral Services is available in the Civil
Division Management Office in the county listed above and online at

http://www. judiciary. state.nj.us/prose/10153 deptyclerklawret.pdf.

/s/ Michelle M. Smith

Dated: November 30, 2020 MICHELLE M. SMITH

Superior Court Clerk
Defendant to be served: NEXT ERA ENERGY RESOURCES
Address for Service: 700 Universe Blvd.

Juno Beach, FL 33408
Case 2:21-cv-00195-KM-ESK Document 1-3 Filed 01/06/21 Page 4 of 9 PagelD: 11

GOLDSTEIN & GOLDSTEIN, LLP
Michael Goldstein, Esq.

Attorney ID No,: 025182008

60 Evergreen P1., Ste. 502

East Orange, New Jersey 07018
(973) 675-8277

 

Attorneys for Plaintiff{s)
IRENE KYEDREBEOGO, SUPERIOR COURT OF NEW JERSEY
. } LAW DIVISION: ESSEX COUNTY
Plaintiff(s), )
} Docket No.:
vs. )
AMAZON.COM, INC., NEXT ERA ) COMPLAINT AND JURY DEMAND
ENERGY RESOURCES, JOHN DOE NOS. )
1-10 and XYZ CORP. NOS. 1-10,
Defendant(s). )

 

Plaintiff, IRENE KYEDREBEOGO, by way of Complaint against Defendant(s)
AMAZON.COM, INC., NEXT ERA ENERGY RESOURCES, JOHN DOE NOS. 1-10 and

XYZ CORP. NOS. 1-10, says:

PARTIES

1. Plaintiff, Irene Kyedregeogo (“Plaintiff”), is a New Jersey resident who resides in
Newark, NJ.

2. Defendant, Amazon.com, Inc. (“Defendant” and/or “Amazon”), is an entity licensed to
conduct business in New Jersey that operates a fulfilment center located at or near 240
Mantua Grove Road, West Deptford, NJ.

3. Defendant, Next Era Energy Resources (“Defendant” and/or “Next Energy”) is an entity
that owns, controls, rents, repairs, and/or maintains real property located at the Amazon

Fulfilment Center, 240 Mantua Grove Road, West Deptford, NJ with a principal place of

 

 

 
Case 2:21-cv-00195-KM-ESK Document 1-3 Filed 01/06/21 Page 5 of 9 PagelD: 12

business located at 292-296 Wainwright St., Newark, NJ with a principal place of
business located at 700 Universe Blvd., Juno Beach, FL 33408.

4, Defendants John Doe Nos. 1-10 are fictitious individuals unknown at this time who
owned, rented, controlled, worked and/or maintained the premises located at the Amazon
Fulfilment Center, 240 Mantua Grove Road, West Deptford, NI

5. Defendants XYZ Corp. Nos. 1-10 are fictitious entities unknown at this time that owned,
rented, controlled, worked and/or maintained the premises located at the Amazon
Fulfilment Center, 240 Mantua Grove Road, West Deptford, NJ

COUNT ONE — NEGLIGENCE

6. Atall times relevant hereto, Defendant Amazon and/or Next Era owned, rented,
controlled, maintained and/or operated the Amazon Fulfilment Center, 240 Mantua
Grove Road, West Deptford, NJ and were responsible for maintaining the premises and
keeping same in a safe condition.

7. Onor about Decemebr 11, 2018, Plaintiff was delivering goods to the Amazon
Fulfillment Cetner, 240 Mantua Grove Road, West Deptford, NJ (the “Subject
Premises”), when a worker operating a forklift on the Subject Premises struck Plaintiff.

8. Upon information and belief, the aforementioned worker was employed by Defendant
Next Era and/or Amazon.

9. Atali times relevant herein, Plaintiff was a business invitee on the Subject Premises.

10. Upon information and belief, Defendants had actual knowledge of the aforementioned
dangerous condition.

11. Upon information and belief, Defendants caused and/or created the aforementioned

dangerous condition.

 

 

 
Case 2:21-cv-00195-KM-ESK Document 1-3. Filed 01/06/21 Page 6 of 9 PagelD: 13

12. Defendants had constructive notice of the dangerous condition because the dangerousl
condition existed for such a period of time and was of such an obvious nature that the
Defendants, in the exercise of due care, should have discovered the condition and its
dangerous character.

13. As a direct and proximate result of the carelessness and negligence of Defendants,
Plaintiff was caused to be injured and was caused to sustain and did sustain serious and
permanent personal injuries requiring the care and treatment of physicians,
hospitalization and medication and has been and will in the future continued to be
hampered in his daily routine.

WHEREFORE, Plaintiff demands judgment against Defendants for damages, interest, costs

of suit, attorneys’ fees and such other and further relief that the Court deems just and proper.

Dated: November 18, 2020 ‘s/ Michael J. Goldstein, Esq.

Michael J. Goldstein
Attorney for Plaintiff

CERTIFICATION

 

I hereby certify that, pursuant to R 4:5-1., the matter in controversy is not the subject of
any other action or pending in any Court or of any arbitration proceeding and no such action or

proceeding is contemplated. I know of no other party who should be joined in this action.

/s/ Michael J. Goldstein, Esq.
Michael J. Goldstein
Attorney for Plaintiff

DESIGNATION OF TRIAL COUNSEL

 

 

 

 
Case 2:21-cv-00195-KM-ESK Document 1-3 Filed 01/06/21 Page 7 of 9 PagelD: 14

PLEASE TAKE NOTICE that pursuant to R. 4:25.4, Michael J. Goldstein, Esq. is hereby
designated trial counsel in this matter.
JURY DEMAND

Plaintiff demands a trial by jury on all issues

Dated: November 18, 2020

/s/ Michael J. Goldstein, Esq.
Michael J. Goldstein, Esq.

Attorney for Plaintiff

 

 

 
Case 2:21-cv-00195-KM-ESK Document 1-3 Filed 01/06/21 Page 8 of 9 PagelD: 15

Civil Case Information Statement

 

Case Caption: KYEDREBEOGO IRENE VS Case Type: PERSONAL INJURY

AMAZON.COM, INC. Document Type: Complaint with Jury Demand

Case Initiation Date; 11/20/2020 Jury Demand: YES - 12 JURORS

Attorney Name: MICHAEL J GOLOSTEIN Is this a professional malpractice case? NO

Firm Name: GOLDSTEIN & GOLDSTEIN, LLP Related cases pending: NO

Address: 60 EVERGREEN PL STE 502 If yas, list docket numbers:

EAST ORANGE NJ 07018 Do you anticipate adding any parties (arising out of same

Phone: 9736758277 transaction or occurrence)? NO

Name of Party: PLAINTIFF : KYEDREBEOGO, IRENE

Name of Defendant's Primary Insurance Company Are sexual abuse claims alleged by: IRENE KYEDREBEOQGO? NO

{if known): None

 

Do parties have a current, past, or recurrent relationship? NO
If yes, is that relationship:
Does the statute governing this case provide for payment of fees by the losing party? NO

Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:

Do you or your client need any disability accommodations? NO
if yes, please identify the requested accommodation:

Will an interpreter be needed? NO
If yes, for what language:

Please check off each applicable category: Putative Class Action? NO Title 597 YES Consumer Fraud? NO

 

| certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

11/20/2020 isi MICHAEL J GOLDSTEIN
Dated Signed
Case 2:21-cv-00195-KM-ESK Document 1-3 Filed 01/06/21 Page 9 of 9 PagelD: 16

NJ SUPERIOR COURT LAWYER REFERRAL AND LEGAL SERVICE LIST

ATLANTIC COUNTY:
Deputy Clerk, Superier Court
Civil Division, Direct Filing
4201 Bacharach Bivd., 1st Fi.
Atlantic City, NJ 08401
LAWYER REFERRAL

(609) 345-3444

LEGAL SERVICES

(609) 348-4200

BERGEN COUNTY:

Deputy Clerk, Superior Court
Civil Division, Room 115
Justice Center, 10 Maln St.
Hackensack, NJ 07601
LAWYER REFERRAL
(201)}488-0044

LEGAL SERVICES

(201) 487-2186

BURLINGTON COUNTY:
Deputy Clerk, Superior Court
Cantral Processing Office
Attn: Judicial Intake

Firat Fl., Courta Facility
49 Rancocas Road

Mt. Holly, NJ 08060
LAWYER REFERRAL
(609) 261-4862

LEGAL SERVICES

(609} 261-1088

CAMDEN COUNTY:
Deputy Clerk, Suparior Court
Civil Processing Office
Hall of Justice

1" Fl, Suite 150

101 South Sth Street
Camden, NJ 08103
LAWYER REFERRAL
(856) 482-0618
LEGAL SERVICES
(856) 964-2010

CAPE MAY COUNTY:
Deputy Clerk, Superior Court
9N. Main Street

Cape May Court House, NJ
8210

LAWYER REFERRAL
(609) 463-0313
LEGAL SERVICES
(609) 465-3004

CUMBERLAND COUNTY:
Deputy Clerk, Superior Court
Civil Case Management Office
60 Weat Broad Street

P. 0. Box 10

Bridgeton, NJ 08302
LAWYER REFERRAL

(856) 696-5550

LEGAL SERVICES

(856) 691-0494

ESSEX COUNTY:

Deputy Clerk, Superior Court
Civil Customer Service

Hail of Records, Room 201
465 Dr. Martin Luther King Jr.
Bld.

Newark, NJ.07102

LAWYER REFERRAL

(973) 622-6204

LEGAL SERVICES

(973) 624-4500

GLOUCESTER COUNTY:
Deputy Clerk, Superior Court
Clvil Case Management Office,
Attn: Intake, First FL, Court
House

1 North Broad Streat
Woodbury, NJ 08096
LAWYER REFERRAL

(B56) 848-4589

LEGAL SERVICES

(856) 848-5360

HUDSON COUNTY:

Deputy Clark, Superior Court
Civil Records Dept.

Brennan Court House, 1st Floor
§83 Newark Avenue

Jarsey City, NJ 07306
LAWYER REFERRAL

(201) 798-2727

LEGAL SERVICES

(201) 792-6363

HUNTERDON COUNTY:
Deputy Clerk, Superior Court
Civil Division

65 Park Avenue

Flemington, NJ 08822
LAWYER REFERRAL

(908) 236-6109

LEGAL SERVICES

(908) 782-7979

MERCER COUNTY:

Deputy Clerk, Superior Court
Loca! Filing Offica, Courthouse
175 S. Broad Streat

P. 0. Box 8068

Tranton, NJ 08650

LAWYER REFERRAL

(609) 585-6200

LEGAL SERVICES

(609) 695-6249

MIDDLESEX COUNTY:
Deputy Clerk, Superior Court
Middlesex Vicinage

Second Floor, Tower

56 Paterson Street

P, O. Box 2633

New Brunswick, NJ 08903-2633
LAWYER REFERRAL

(732) 828-0053

LEGAL SERVICES

(732) 249-7600

MONMOUTH COUNTY:
Deputy Clerk, Superior Caurt
Court House

P.O. Box 1269

Freehold, NJ 07728-1289
LAWYER REFERRAL

(732) 431-5644

LEGAL SERVICES

(732) 866-0020

MORRIS COUNTY:

Morris County Courthouse
Civil Division

Washington & Court Streets
P. 0. Box 910

Morristown, NJ 07963-0910
LAWYER REFERRAL

(973) 267-5882

LEGAL SERVICES

(973) 285-6911

OCEAN COUNTY:

Deputy Clerk, Superior Court
Court House, Roam 121

118 Washington Street

P.O. Box 2191

Toms River, NJ 08754-2191
LAWYER REFERRAL

(732) 240-3666

LEGAL SERVICES

(732) 341-2727

PASSAIC COUNTY:

Deputy Clerk, Superior Court
Civil Division - Court House
77 Hamilton Street

Paterson, NJ 07505
LAWYER REFERRAL

(973) 278-9223

LEGAL SERVICES

(973) 523-2900

SALEM COUNTY;

Deputy Clark, Superior Court
Attn: Civil Case Management
Office

92 Market Street

Salem, NJ 08079

LAWYER REFERRAL

(858) 935-5629

LEGAL SERVICES

{856) 691-0494

SOMERSET COUNTY:
Deputy Clark, Superior Court
Civil Division Office

40 North Bridge Street

P. ©. Box 3000

Samerville, NJ 08876
LAWYER REFERRAL

(908) 685-2323

LEGAL SERVICES

(908) 231-0840

SUSSEX COUNTY:
Deputy Clerk, Superior
Court

Sussex County Judicial
Center

43-47 High Street
Newton, NJ 07860
LAWYER REFERRAL
(973) 267-5882
LEGAL SERVICES
{973) 383-7400

UNION COUNTY:
Deputy Clerk, Superior
Court

1st Floor, Court House
2 Broad Streat
Elizabeth, NJ 07207-
B073

LAWYER REFERRAL
(908) 353-4715
LEGAL SERVICES
(908) 354-4340

WARREN COUNTY:
Deputy Clerk, Superior
Court

Civil Division, Court
House

413 Second Street
Belvidere, NJ 07823-
1600

LAWYER REFERRAL
(808) 859-4300
LEGAL SERVICES
(908) 478-2010
